Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 (see renumbering below) as filed 15 April 2021 are pending and under consideration.
Claim Objections
Claims 8-19 are objected to because of the following informalities: numbering of claims skips 6 and 7. Claims numbered in sequence from 1 to 5, then numbered from 8 to 19. Claims 16 and 16 are objected to because of the following informalities: duplicate numbering of claims, each claim should correspond to a unique number. Appropriate correction is required. Please re-number claims as follows (see attached pdf for new numbering): 1-5 do not change, claim 8 as 6, 9 as 7, 10 as 8, 11 as 9, 12 as 10, 13 as 11, 14 as 12, 15 as 13, 16 as 14, second 16 as 15, 17 as 16, 18 as 17, and 19 as 18. Office action will refer to claims by new numbering in previous sentence and the attached pdf. 

Claim 1 is objected to because of the following informalities: step (ii) does not recite a closed group “selected from the group consisting of an antibody . . . and lenvatinib”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: sentence is unclear, possibly missing a word, at end of line 1 into line 2 “steps (i) and (ii) results in an increase (in?) CD8+ T cells in the tumors and spleen”.  Appropriate correction is required.
Applicant is advised that should claim 7 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 8 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 10 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

The attempt to incorporate subject matter into this application by reference to SEQ IDs is ineffective because there is no incorporation by reference paragraph in the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Losey (US 11246906) (PTO-892), as evidenced by Ferrara et al., Biochem Biophys Res Com 333:328-335 (2005) (“Ferrara”, PTO-892). 

The applied reference has a common assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Losey teaches the subcutaneous administration of the fusion protein, designated SEQ ID NO: 1 in Losey and the instant application, in the treatment of cancer (claims 1, 2, & 3). The fusion protein of SEQ ID NO: 1 is a stable circularly permuted IL-2 fused to IL-2Rα chain of the IL-2 receptor (col 1, lines 15-21). Losey further teaches the administration of SEQ ID NO: 1 with therapeutic antibodies including bevacizumab (see col 25, lines 60-61, and col 26, lines 11-14 and claim 6). Bevacizumab is a monoclonal antibody that binds VEGF-A and inhibits angiogenesis (e.g. as evidenced by Ferrara). In summary, Losey teaches the use of SEQ ID NO: 1 with an angiogenesis inhibitor that is an antibody that specifically binds to VEGF as in claim 1.

In regards to claims 2 and 3, Losey further teaches SEQ ID NO: 1 selectively activates IL-2βγ (see col. 1, lines 15-18, and col. 41, lines 63-66). Losey teaches that SEQ ID NO: 1 can be administered through subcutaneous or intravenous injection (col 40, in example 2 and claim 1). 

In regards to claims 4 and 5, Losey teaches combination therapy with the antibody bevacizumab (col 25, lines 43-46 and col. 26, lines 12-15).  Bevacizumab is a monoclonal antibody that binds VEGF-A and, in doing so, inhibits both VEGFR 1 and 2. (e.g. as evidenced by Ferrara). Thus, bevacizumab is an angiogenesis inhibitor that inhibits more than one receptor tyrosine kinase, specifically, both VEGFR 1 and VEGFR 2.  

In regards to claims 7-18, Losey teaches that the method reduces CD4+ regulatory T cells, increases CD8+ memory T cells and results in an increase in circulating CD8 T cells in the patient at least 2-fold over baseline (e.g., claims 1, 3, 11).   While Losey does not expressly teach the various in vivo effects recited in each of claims 7-18, because Losey teaches the combination of steps (i) and (ii) as recited in claim 1 practiced in the same patient population (those with cancer), the method taught and claimed by Losey must necessarily and inherently result in the effects recited in claims 7-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US9844582 (“Wittrup”, PTO-892), in view of US2013/0336924 (“Alvarez”, PTO-892), and Matsuki et. al., Cancer Science 108(4): 763-771 (2017) (“Matsuki”, PTO-892). 

	Wittrup teaches a "method of treating cancer with a combination of extended-PK IL-2 and one or more therapeutic agents” (see abstract; col. 30, lines 50-58). High dose systemic IL-2 has been shown to be efficacious in treating certain cancers for some patients, but its use was associated with severe, life-threatening, side effects including nausea, confusion, hypotension, and septic shock (col. 1, lines 50-54. Wittrup teaches that attempts to reduce serum concentration, and hence selectively stimulate IL- 2Rβγc-bearing cells, by reducing dose and adjusting dosing regimen have been attempted and, while less toxic, such treatments are also less efficacious (col. 1, lines 60-63, but see also col. 14, lines 37-50). According to Wittrup, novel IL-2 therapies are needed to more effectively combat various cancers (col. 2, lines 2-4). Wittrup provides alternative IL-2 therapy using pharmaceutical compositions comprising “extended-pharmacokinetic (PK) IL-2” (e.g. col. 2, lines 10-16). The pharmaceutical composition Wittrup teaches includes combination with antibodies (abstract; col. 6, lines 7-16), including bevacizumab (col. 31, lines 1-16). The extended-PK IL2 is also taught for use in combination with small molecules receptor tyrosine kinase inhibitors effective in treating cancer and that target one or more tyrosine kinase receptors, such as VEGF receptors, FGF receptors, EGF receptors, and PDGF receptors known to treat cancer (column 33 in lines 53-63). In the Examples, Wittrup teaches that combination therapy with extended-PK IL2 and a therapeutic antibody can be synergistically effective in controlling tumor growth, even when either agent alone had limited efficacy (col. 54, especially lines 49-55).  Cancers that Wittrup teaches may be treated include melanoma, colon cancer, breast cancer, renal cancer, and others (col. 2, lines 31-38). 
	Wittrup does not teach the circular fusion protein of SEQ ID NO: 1. 
	Alvarez teaches the use of the circular fusion protein of SEQ ID NO: 26 in the treatment of cancer ([0007], [0175], [0182]). Alvarez SEQ ID NO: 26 is identical to instant SEQ ID NO: 1 with a FLAG for purification ([0182]).
US-13-911-827-26
Publication No. US20130336924A1

  Query Match             100.0%;  Score 1628;  DB 11;  Length 311;
  Best Local Similarity   100.0%;  
  Matches  303;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SKNFHLRPRDLISNINVIVLELKGSETTFMCEYADETATIVEFLNRWITFSQSIISTLTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SKNFHLRPRDLISNINVIVLELKGSETTFMCEYADETATIVEFLNRWITFSQSIISTLTG 60

Qy         61 GSSSTKKTQLQLEHLLLDLQMILNGINNYKNPKLTRMLTFKFYMPKKATELKHLQCLEEE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GSSSTKKTQLQLEHLLLDLQMILNGINNYKNPKLTRMLTFKFYMPKKATELKHLQCLEEE 120

Qy        121 LKPLEEVLNLAQGSGGGSELCDDDPPEIPHATFKAMAYKEGTMLNCECKRGFRRIKSGSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LKPLEEVLNLAQGSGGGSELCDDDPPEIPHATFKAMAYKEGTMLNCECKRGFRRIKSGSL 180

Qy        181 YMLCTGNSSHSSWDNQCQCTSSATRNTTKQVTPQPEEQKERKTTEMQSPMQPVDQASLPG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YMLCTGNSSHSSWDNQCQCTSSATRNTTKQVTPQPEEQKERKTTEMQSPMQPVDQASLPG 240

Qy        241 HCREPPPWENEATERIYHFVVGQMVYYQCVQGYRALHRGPAESVCKMTHGKTRWTQPQLI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HCREPPPWENEATERIYHFVVGQMVYYQCVQGYRALHRGPAESVCKMTHGKTRWTQPQLI 300

Qy        301 CTG 303
              |||
Db        301 CTG 303.

The circular fusion protein of SEQ ID NO: 26 has increased selectivity for IL-2Rβγ ([0175]) and the IL-2 fused to IL-2Rα creates a super agonist for the treatment of cancer ([0137]). Alvarez teaches the circular fusion protein of SEQ ID NO: 26, RDB1413, is effective at less than a quarter the dose of Proleukin (rhIL-2) and thus have the potential to deliver an improved therapeutic profile (see figure 11A, [0177], and [0182]).  At [0147], Alvarez teaches that pharmaceutical compositions comprising the therapy may be administered by any suitable route, including subcutaneous and intravenous routes (see also [0148], [0151]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed application to have substituted the extended-PK IL-2 of Wittrup with the circularly permutated IL-2:IL2R fusion protein of SEQ ID NO: 26 of Alvarez to provide an alternative therapy with a form of IL-2 that had an improved therapeutic profile relative to rhIL-2 with the expectation that the fusion protein of SEQ ID NO: 26 would be efficacious in combination therapy as an alternative to the extended-PK IL2 of Wittrup.  Accordingly, the ordinary artisan would have been motivated to have made the substitution in Wittrup’s method of treating cancer using extended-PK IL2 in combination therapy with a reasonable expectation that the same therapeutic effect would have been obtained but with lower toxicity than previous approaches using rhIL-2. Wittrup’s extended-PK IL2 and Alvarez’s circularly permutated IL-2:IL2R fusion protein of SEQ ID NO: 26 were art-recognized alternative constructs that each provided an improved therapeutic profile compared to the high dose IL-2 that had been shown to be efficacious but highly toxic in treating various cancers.  Combination therapy substituting one for the other would have been simple substitution of one known element for another to obtain predictable results and therefore is consistent with the rationales found to support a prima facie case of obviousness.  See MPEP 2141.III.   
Wittrup in view of Alvarez does not teach including a therapeutically effective amount of an angiogenesis inhibitor that is lenvatinib in the method of treating cancer as recited in claim 6 and as an alternative in claim 1.
Matsuki teaches the use of the multi-target tyrosine kinase receptor inhibitor lenvatinib for the treatment of renal cell carcinoma (see abstract). Lenvatinib was administered orally and inhibits VEGFR1-3, FGFR1-4, and PDGFR α (see page 763 in the first paragraph). Matsuki further teaches the use of lenvatinib in combination with everolimus showed increased inhibition of angiogenesis over monotherapy (see page 770 in Fig. 5).
Wittrup and Matsuki both teach the treatment of renal cell carcinoma with combination therapy (Matsuki page 736 in the second paragraph, and Wittrup see col. 2, line 35). Lenvatinib and the combination of PK-IL-2 are therefore equivalents for the same purpose; therefore, it would have been prima facie obvious to combine the two. MPEP 2144.06.I. Wittrup, Alvarez, and Matsuki all teach combination therapy as more effective than monotherapy in treatment of cancer (Matsuki, abstract lines 16-17, Wittrup col. 58, lines 10-12 and 53-56, and Alvarez, [0010], [0026]).  All three are teaching combination therapies for improved outcomes for cancer patients; therefore, it would have been obvious to combine Alvarez’s SEQ ID NO: 26 with angiogenesis inhibitors as Wittrup teaches generally and to select lenvatinib as the specific angiogenesis inhibitor, particularly in combination with everolimus, in view of the clinical effectiveness taught by Matsuki
Claims 1 and 6 are therefore obvious over the combined teachings of the references.
As noted, SEQ ID NO: 26 of Alvarez is a fusion protein that is known to activate the IL-2 intermediate receptor, IL-2R.  Claim 2 therefore also would have been obvious over the combined reference’s teachings.

Claim 3 would have been obvious because of the teaching of Alvarez in the subcutaneous and intravenous administration of SEQ ID NO: 26.

Claims 4 and 5 would have been obvious because of the combination with multi-target tyrosine kinase inhibitors for the inhibition of angiogenesis taught by Wittrup and Matsuki noted above. 

In regards to claims 7-18, Wittrup shows an increase in CD8+ T cells (Fig. 8) and teaches combination therapy as more effective than a monotherapy as noted previously. While Wittrup, Alvarez, and Matsuki do not expressly teach the various in vivo effects of claims 7-18 because they teach the combination of steps (i) and (ii) as recited in claim 1 practiced in the same patient population (those with cancer), the method rendered obvious by their combination must necessarily result in the effects recited in claims 7-18.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 11 of U.S. Patent No. 11246906 (“Losey”, and Matsuki et. al., Cancer Science 108(4): 763-771 (2017) (“Matsuki”, PTO-892). 
Claim 6 in view of claim 1 of Losey recites a method of reducing CD4+ regulatory T cells and increasing CD8+ memory T cells for treating cancer by co-administering of SEQ ID NO: 1 with “a therapeutically effective amount of a therapeutic agent, optionally wherein, the therapeutic agent is a . . . chemotherapeutic agent.”  
Losey’s SEQ ID NO: 1 is identical to instant SEQ ID NO: 1 (col 6, lines 54-65, and col 7, lines 3-6).  
SEQ ID NO: 1 is necessarily a fusion protein that when administered in Losey’s method would be in an effective amount to activate the IL-2 intermediate receptor, IL- 2Rβγ, as recited in claim 2.
Claim 1 of Losey also recites the subcutaneous administration of SEQ ID NO: 1, as recited in instant claim 3.
Claim 4 of Losey recites that the method treats cancers including renal cell carcinoma.
Claims 3 and 11 of Losey identify additional in vivo effects of the therapy.  

Losey does not claim the use of lenvatinib as the tyrosine kinase inhibitor, as required by instant claims 1 and 6. 

In regards to claims 4-6, Matsuki teaches the use of the multi-target tyrosine kinase receptor inhibitor lenvatinib, a chemotherapeutic, for the treatment of renal cell carcinoma (see abstract). Lenvatinib was administered orally and inhibits VEGFR1-3, FGFR1-4, and PDGFR α (see page 763 in the first paragraph).  Matsuki further teaches the use of lenvatinib in combination with everolimus showed increased inhibition of angiogenesis over monotherapy (see page 770 in Fig. 5).  Matsuki therefore teaches treatment of renal cell carcinoma with a chemotherapeutic agent, lenvatinib, that meets all of the limitations of instant claims 4-6.  
 In particularly in view of the recitation of renal cell carcinoma in claim 4 of Losey, Lenvatinib and SEQ ID NO: 1 are equivalents for the same purpose; therefore, it would have been prima facie obvious to combine the two for use in a method for treating a cancer. MPEP 2144.06.I.  Additionally, in view of the instant recitation of combination therapy with a chemotherapeutic at a general level in claim 6 of Losey, it would also have been prima facie obvious to have combined the lenvatinib of Matsuki with SEQ ID NO: 1 for treating other cancers for which lenvatinib had efficacy.  Therefore, instant claims 1-6 are not patentably distinct from the combination of claims 1, 4, and 6 of Losey in view of Matsuki.

In regards to claims 7-18, Losey and Matsuki do not expressly teach the various in vivo effects of claims 7-18. But because they teach the combination of steps (i) and (ii) as recited in claim 1 practiced in the same patient population (those with cancer), the method obvious by their combination must necessarily result in the effects recited in claims 7-18.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9359415 (“Alvarez ‘415”, PTO-892) in view of US2013/0336924 (“Alvarez”, PTO-892), US9844582 (“Wittrup”, PTO-892), and Matsuki et. al., Cancer Science 108(4): 763-771 (2017) (“Matsuki”, PTO-892). 
Alvarez ‘415 recites in claims 1-3 a fusion polypeptide that comprises or consists of “amino acids 1-303 of SEQ ID NO: 26.” SEQ ID NO: 26 is a stable circularly permuted IL-2 fused to IL-2Rα chain of the IL-2 receptor (col 5, lines 58-61). The fusion polypeptide has increased affinity for the target receptor, and impacts “the stepwise formation of the multimeric activation complex” (claim 1). Alvarez ‘415’s fusion polypeptide comprising amino acids 1-303 of SEQ ID NO: 26 is identical to instant SEQ ID NO: 1 (col. 31, lines 16-31).
Alvarez ‘415 does not recite a method of treating cancer by the co-administration of the fusion protein of SEQ ID NO: 1 with an anti-VEGF antibody or lenvatinib angiogenesis inhibitor, as recited in instant claim 1. 
The teachings of Wittrup, Alvarez, and Matsuki discussed above in the rejection under 35 U.S.C. 103 are incorporated here in full, as are the reasons why they render the combination therapy obvious.   SEQ ID NO: 26 of Alvarez ‘415 is also identical to SEQ ID NO: 26 of Alvarez.

For the reasons discussed in the rejection under 35 U.S.C. 103, it would have been obvious to the ordinary artisan to substitute the fusion protein recited in claims 1-3 of Alvarez ‘415 in a method for treating cancer for the fusion protein of Alvarez in  combination therapies with angiogenesis inhibitors generally, as taught by Wittrup, and to select lenvatinib as the particular angiogenesis inhibitor, either alone or in combination with everolimus, in view of the clinical utility of lenvatinib taught by Matsuki, rendering instant claims 1-6 obvious. 
 
In regards to claims 7-18, Alvarez, Wittrup, and Matsuki do not expressly teach the various in vivo effects of claims 7-18.  But because they teach the combination of steps (i) and (ii) as recited in claim 1 practiced in the same patient population (those with cancer), the method obvious by their combination must necessarily result in the effects recited in instant claims 7-18.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10407481 (“Alvarez ‘481”, PTO-892) in view of in view of US2013/0336924 (“Alvarez”, PTO-892), US9844582 (“Wittrup”, PTO-892), and Matsuki et. al., Cancer Science 108(4): 763-771 (2017) (“Matsuki”, PTO-892). 
Alvarez ‘481 recites in claim 1 “a fusion polypeptide comprising the amino acids 1-303 of SEQ ID NO: 26.” Claim 2 of Alvarez ‘481 recites a pharmaceutical composition comprising the fusion protein of claim 1.
Alvarez ‘481 does not recite a method of treating cancer by administering the fusion protein of SEQ ID NO: 1 and administering an angiogenesis inhibitor that is an anti-VEGF antibody or lenvatinib, as recited in instant claim 1. 

The teachings of Wittrup, Alvarez, and Matsuki discussed above in the rejection under 35 U.S.C. 103 are incorporated here in full, as are the reasons why they render the combination therapy obvious.  SEQ ID NO: 26 of Alvarez ‘481 is also identical to SEQ ID NO: 26 of Alvarez.  
For the reasons discussed in the rejection under 35 U.S.C. 103, it would have been obvious to the ordinary artisan to substitute the fusion protein recited in claims 1 and 2 of Alvarez ‘481 in a method for treating cancer for the fusion protein of Alvarez in  combination therapies with angiogenesis inhibitors generally, as taught by Wittrup, and to select lenvatinib as the particular angiogenesis inhibitor, either alone or in combination with everolimus, in view of the clinical utility of lenvatinib taught by Matsuki, rendering instant claims 1-6 obvious. 

In regards to claims 7-18, Alvarez, Wittrup, and Matsuki do not expressly teach the various in vivo effects of claims 7-18.  But because they teach the combination of steps (i) and (ii) as recited in claim 1 practiced in the same patient population (those with cancer), the method obvious by their combination must necessarily result in the effects recited in instant claims 7-18.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11248050 (“Losey ‘050”, PTO-892) in view of in view of US2013/0336924 (“Alvarez”, PTO-892), US9844582 (“Wittrup”, PTO-892), and Matsuki et. al., Cancer Science 108(4): 763-771 (2017) (“Matsuki”, PTO-892). 
Losey ‘050 in claim 1 recites a method of reducing CD4+ regulatory T cells and increasing CD8+ memory T cells for treating cancer with the administration of SEQ ID NO: 1 and an immune checkpoint inhibitor. Losey 050’s SEQ ID NO: 1 is identical to instant SEQ ID NO: 1.
In claim 5 Losey ‘050 recites that the fusion protein of SEQ ID NO: 1 is administered intravenously or subcutaneously,

Losey ‘050 does not recite a method of treating cancer by administering the fusion protein of SEQ ID NO: 1 and administering an angiogenesis inhibitor that is an anti-VEGF antibody or lenvatinib, as recited in instant claim 1. 

The teachings of Wittrup, Alvarez, and Matsuki discussed above in the rejection under 35 U.S.C. 103 are incorporated here in full, as are the reasons why they render the combination therapy obvious.  SEQ ID NO: 1 of Losey ‘050 is also identical to SEQ ID NO: 26 of Alvarez.  
For the reasons discussed in the rejection under 35 U.S.C. 103, it would have been obvious to the ordinary artisan to substitute the fusion protein recited in claims 1 and 5 of Losey ‘050 in a method for treating cancer for the fusion protein of Alvarez in  combination therapies with angiogenesis inhibitors generally, as taught by Wittrup, and to select lenvatinib as the particular angiogenesis inhibitor, either alone or in combination with everolimus, in view of the clinical utility of lenvatinib taught by Matsuki, rendering instant claims 1-6 obvious. 

In regards to claims 7-18, Alvarez, Wittrup, and Matsuki do not expressly teach the various in vivo effects of claims 7-18.  But because they teach the combination of steps (i) and (ii) as recited in claim 1 practiced in the same patient population (those with cancer), the method obvious by their combination must necessarily result in the effects recited in instant claims 7-18.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15-28 of copending Application No. 17231307 (reference application) in view of Matsuki et. al., Cancer Science 108(4): 763-771 (2017) (“Matsuki”, PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the reference application recites a method of treating cancer by administering a therapeutically effective amount of the fusion protein of SEQ ID NO: 1 and a therapeutically effective amount of an angiogenesis inhibitor. The copending application SEQ ID NO: 1 is identical to instant SEQ ID NO: 1.
Claims 2 and 9 recite the administration of SEQ ID NO: 1 where it “is an amount effective to activate the IL-2 intermediate receptor, IL-2Rβγ”, as recited in instant claim 2.
Claims 3 and 10 recite the intravenous or subcutaneous administration of SEQ ID NO: 1, as recited in instant claim 3.
Claims 4 and 11 recite “the angiogenesis inhibitor inhibits more than one receptor tyrosine kinase”, as recited in instant claim 4.
Claims 5 and 12 recite specific tyrosine kinase inhibitors that will be inhibited by the angiogenesis inhibitor, as recited in instant claim 5.
Independent claim 8 of the reference application is identical to claim 1 but recites a variant of the fusion protein of SEQ ID NO: 1.  Dependent claim 15 and 16 also recite variants.  
Claims 17-28 of the reference application recite the same limitations as instant claims 7-18 and are in vivo outcomes of the steps (i) and (ii) as recited in claim 1 practiced in the same patient population.
The claims of the reference application do not recite lenvatinib, as recited as an alternative in instant claim 1 or as in claim 6. 
Matsuki teaches the use of the multi-target tyrosine kinase receptor inhibitor lenvatinib for the treatment of renal cell carcinoma (see abstract). Lenvatinib was administered orally and inhibits VEGFR1-3, FGFR1-4, and PDGFR α (see page 763 in the first paragraph). Matsuki further teaches the use of lenvatinib in combination with everolimus showed increased inhibition of angiogenesis over monotherapy (see page 770 in Fig. 5).
The copending application and Matsuki both teach the treatment of cancer with combination therapy (Matsuki page 736 in the second paragraph) with the copending application using angiogenesis inhibitors that also inhibit multiple tyrosine kinase inhibitors (e.g., claim 4). Combination therapy substituting one for the other would have been simple substitution of one known element for another to obtain predictable results and therefore is consistent with the rationales found to support a prima facie case of obviousness.  See MPEP 2141.III.   


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 34, 57, 73, 78, and 85 of copending Application No. 16898008 (reference application) in view of Matsuki et. al., Cancer Science 108(4): 763-771 (2017) (“Matsuki”, PTO-892)
The reference application in claims 1, 73, 78, and 85 recites a method of treating cancer in a patient comprising the fusion protein of SEQ ID NO: 1 at a specific dose range. The copending application SEQ ID NO: 1 is identical to instant SEQ ID NO: 1. 
Claims 2 and 85 of the reference application recite intravenous administration and that the patient receiving the dose has an improved safety profile compared to a patient receiving high dose recombinant human IL-2 treatment. 
Claims 3, 57, 73, and 78 recite in vivo effects of the treatment on CD8+ T cells and T regulatory cells
Claim 4 of the copending application recites cancers treated, and includes renal cell carcinoma, among others.
The reference application in claim 34 recites that method of treating may further comprise the administration of a therapeutically effective amount of therapeutic agent that can be a chemotherapeutic agent. 

The copending application does not recite the additional chemotherapeutic agent administered is the angiogenesis inhibitor lenvatinib, the multi-target receptor tyrosine kinase inhibitor recited as an alternative in instant claim 1 and in claim 6.

Matsuki, as previously described in the 103 and double patenting rejections, teaches the combination of the multi-target tyrosine kinase inhibitor lenvatinib for the treatment of cancer. 
The reference claims and Matsuki are each directed to combination therapies for improved outcomes for cancer patients; therefore, and particularly for renal cell cancer patients, it would have been obvious to combine the fusion protein of the method of the reference claims with the chemotherapeutic agent lenvatinib, either alone or in combination with everolimus, in view of the clinical utility taught by Matsuki, particularly for renal cell carcinoma. 
In regards to claims 7-18, the copending claims do not expressly teach the various in vivo effects of claims 7-18.  But because the combination of steps (i) and (ii) as recited in claim 1 practiced in the same patient population (those with cancer) would have been obvious, the method obvious by their combination must necessarily result in the effects recited in instant claims 7-18.
Therefore, the claims are not patentably distinct.  
Pertinent Art
The structure of IL2, CD25, and their respective binding sites were well known in the art, as reviewed by Hernandez et. al., Nat Rev Immunology, Volume 22: 614-628 (2022) (PTO-892). 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCESCA EDGINGTON-GIORDANO whose telephone number is (571)272-8232. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.E./Examiner, Art Unit 1643  

                                                                                                                                                                                                      
/JESSICA H ROARK/Primary Examiner, Art Unit 1643